Citation Nr: 0029636	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  95-38 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from December 1958 to November 
1960.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


REMAND

The veteran's appeal was last before the Board for 
consideration in October 1998.  At that time, it was noted 
that the RO had not complied with the Board's earlier April 
1997 remand orders, as it had not attempted to obtain the 
veteran's VA treatment records from the Fort Hamilton VA 
Medical Center in Brooklyn, New York, and the Decatur, 
Georgia VA Medical Center.  The RO was directed to obtain 
these records.

Current review of the development in this case indicates that 
the RO obtained and incorporated into the veteran's claims 
file treatment records from the Decatur, Georgia VA Medical 
Center, which, apparently, contain some records from Fort 
Hamilton.  As to the records from Fort Hamilton, the RO also 
requested (on more than one occasion) treatment records dated 
from January 1989 to December 1992.  The RO specifically 
noted at the bottom of its requests that if the records had 
been retired, they should be recalled.  In response, the RO 
was informed that the veteran's chart was inactive and too 
old.  The Brooklyn VA Medical Center did not attempt to 
recall the veteran's chart from the archives, nor did the RO 
attempt to retrieve the veteran's records from the archives.  
This should have been done, pursuant to the Board's earlier 
remand directives, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Additionally, the veteran was afforded a VA examination in 
May 1995 in connection with his claim for benefits.  In this 
respect, however, the Board notes that the examiner did not 
review the veteran's claims file, as it was not provided for 
review, nor did the examiner comment as to the causal 
relationship, if any, between the veteran's vertebral disc 
disease of the lumbosacral spine, his degenerative joint 
disease of the left knee, and his service, including 
purported injuries in 1959.  Here, the Board finds that an 
adequate VA examination, based upon review of the veteran's 
claims file that addresses the etiology and onset of the 
veteran's vertebral disc disease of the lumbosacral spine and 
his degenerative joint disease of the left knee, might aid in 
the establishment of entitlement to service connection for 
these two disorders.

Therefore, in light of the above, the issues of entitlement 
to service connection for a low back disorder and for 
residuals of a left knee injury will not be decided pending a 
REMAND for the following actions:

1.  The RO should obtain and incorporate 
into the veteran's claims file the 
archived VA treatment records from the 
Fort Hamilton VA Medical Center.  The RO 
should take all reasonable steps in its 
attempt to obtain these archived records.  
If the RO is informed that these records 
are unavailable from the archives, it 
should be so noted in the claims file.

2.  A VA orthopedic examination should be 
scheduled and conducted, in order to 
determine the nature of the veteran's 
vertebral disc disease of the lumbosacral 
spine and degenerative joint disease of 
the left knee.  All suggested studies 
should be conducted, and the examiner 
should elicit a detailed medical history, 
including service medical history, as to 
the veteran's low back and left knee.

Additionally, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's low 
back disorder and left knee disorder are 
causally related to events in the 
veteran's service, specifically the 
veteran's reports of having injured his 
back and knee when he fell off a truck.  
This opinion should be rendered 
subsequent to review of the veteran's 
claims file, including his service 
medical records.  If the examiner cannot 
render an opinion without resort to 
speculation, he or she should so state.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination might have adverse 
consequences in the adjudication of his 
claim and that his claim will be decided 
on the evidence of record.  38 C.F.R. 
§ 3.655 (2000).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
grant of service connection for a low 
back disorder and for residuals of a left 
knee injury, considering all pertinent 
law and regulation in light of any 
additional VA treatment records received 
and the examination report and any 
conclusions expressed therein.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO, but the Board 
directs the veteran's attention to the paragraph below.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  In 
this respect, the Board stresses to the veteran that the 
current record is negative for any evidence of service 
incurrence, other than the veteran's own assertions in this 
regard.  Specifically, the veteran's service medical records 
do not document any injury to or treatment of the veteran's 
low back and left knee.  Further, the veteran's separation 
examination is silent as to any reported pertinent medical 
history and symptomatology and any clinical notations as to 
pertinent abnormalities.  Here, the Board advises the veteran 
that evidence that corroborates his assertions as to in-
service incurrence, such as lay statements from individuals 
who served with the veteran, could be determinative in this 
instance.  As such, the veteran is encouraged to submit such 
evidence, if available.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


